     Case 2:15-cv-00165-MCE-AC Document 48 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN SPEARS,                                    No. 2:15-cv-0165 MCE AC P
12                       Plaintiff,
13           v.                                        ORDER
14    BRUCE BENTON, et al.,
15                       Defendants.
16

17          Plaintiff is a prisoner who is proceeding pro se and in forma pauperis. Plaintiff seeks

18   relief pursuant to 42 U.S.C. § 1983.

19          On June 28, 2021, the court ordered the United States Marshal to serve the complaint on

20   defendants. Process directed to defendant Sgt. Armstrong was returned unserved because “PER

21   EL DORADO COUNTY, “… Sgt. Armstrong left the County’s employment several years ago

22   and her whereabouts are presently unknown to us.” Plaintiff must provide additional information

23   to serve this defendant. Plaintiff shall promptly seek such information through discovery, the

24   California Public Records Act, Calif. Gov’t. Code § 6250, et seq., or other means available to

25   plaintiff. If access to the required information is denied or unreasonably delayed, plaintiff may

26   seek judicial intervention.

27   ////

28   ////
                                                       1
     Case 2:15-cv-00165-MCE-AC Document 48 Filed 07/20/21 Page 2 of 3


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The Clerk of the Court is directed to send to plaintiff one USM-285 forms, along with
 3   an instruction sheet and a copy of the second amended complaint filed May 3, 2019;
 4          2. Within sixty days from the date of this order, plaintiff shall complete and submit the
 5   attached Notice of Submission of Documents to the court, with the following documents:
 6                 a. One completed USM-285 form for defendant Armstrong;
 7                 b. Two copies of the endorsed complaint filed May 3, 2019, and
 8                 c. One completed summons form (if not previously provided) or show good cause
 9   why he cannot provide such information.
10   DATED: July 20, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
     Case 2:15-cv-00165-MCE-AC Document 48 Filed 07/20/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN SPEARS,                                  No. 2:15-cv-0165 MCE AC P

12                     Plaintiff,

13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14   BRUCE BENTON, et al.

15                     Defendants.

16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____          completed summons form

20         ____          completed USM-285 forms

21         ____          copies of the ___________________

22                                            Complaint

23   DATED:

24

25

26

27                                                      ________________________________

28                                                      Plaintiff
                                                    1
